 In the Matter of MONUMENTAL IRON & METAL Co.andCONGRESSOF INDUSTRIAL ORGANIZATIONSCaseNo. R-0-324-Decided March 17, 1941Jurisdiction:scrap iron buying and selling industry.Investigation and Certification of'Representatives:existence of question,- refusalUnit,Appropriatefor CollectiveBargaining:all employees, excluding clericalemployees, supervisors, and salesmen ; agreement as to.Mr. John J. Bannon, Jr.,of Baltimore, Md., for the Company.Mr. Frank J. Bender,of Baltimore, Md., for the Union.Mr. Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 16, 1941, Congress of Industrial Organizations, herein'called the Union, filed with the Regional Director for the FifthRegion (Baltimore, Maryland) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Monumental Iron R Metal Co., Baltimore, Maryland,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section' 9' (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On February 6, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules and-Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and provide for anappropriate hearing upon due notice.On February 7, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on February 17,1941, at Baltimore, Maryland, before Robert W. Knadler, the TrialExaminer duly designated by the Chief Trial Examiner. The Com-pany and the Union were represented by their duly authorized repre-30 N. L. R. B., No. 54.366 11MONUMENTAL IRON & METAL COMPANY367sentatives and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several, rulings onmotions.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed. The rulings arehereby of it-med.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMonumental Iron & Metal Co. is a Maryland corporation engagedin buying and selling scrap iron and other metals at Baltimore, Mary-land.During 1940 the total value of the scrap iron and other metalshandled by-the,Company was approximately $386,000.The Companyobtained all such materials within the State of Maryland and shippedapproximately 42 per cent thereof to points outside the State ofMaryland.II.THE ORGANIZATION INVOLVEDCongress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 9, 1941, the Union requested the Company to meetwith it for the purpose of collective bargaining on behalf of its em-ployees.The Company refused to-do so and also refused to consentto an election to determine the question concerning representation.At the, hearing a report prepared 'by the' Regional Director wasintroduced. in evidence showing that the Union represents a sub-stantial number of the employees in the unit found in Section V,infra,to be appropriate for the purposes of collective bargaining.,We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company'The statement of the Regional Director concerning Claims of Authorization for thePurpose of Representation shows that the Union submitted to the Regional Director 17membership application cards,allbearing apparently genuine, original signatures, andall dated in January 1941.The Regional Director reported that 16 of the cards bearthe names of peisons on the Company's pay roll of January 25, 1941.The Company hasapproximately 22 employees.0 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT0At the hearing the parties agreed and,, we find that -all employees ofthe Company, excluding clerical employees, supervisors, and salesmen,constitute a unit appropriate for the purposes of collective bargain-ing.We further find that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.At the hearing the parties agreed thateligibility to vote in the election should be determined by the payroll for the week ending January 18, 1941.We see no reason, how-ever, for not following our usual practice and shall direct that thoseeligible to vote in the election shall be the employees in the appro-priate unit who were employed by the Company during the pay-rollperiod immediately preceding the date of our Direction of Election,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or absent' because called formilitary service, and those who were then or have since been tem-porarily laid off, but excluding those who have since quit or been dis-charged for cause.Upon the basis of the, above findings of fact and upon the entirerecord in the case, -the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Monumental Iron & Metal Co., Baltimore,Maryland, within the meaning of Section 9 (c) and Section-2 (6) and(7) of the Act.2.All employees of the Company, excluding clerical employees,supervisors, and salesmen, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act. MONUMENTAL IRON & METAL COMPANY369=DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,,it is herebyDIRECTED that, as part of the investigation authorized by the,Board to ascertain representatives for the purposes of collective bar-gaining with Monumental Iron & Metal Co., Baltimore, Maryland, an,election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) - days from the date of this Direction ofElection, under the direction and supervision, of the Regional Di-rector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among all employees of MonumentalIron & Metal Co. who were employed by it during the pay-roll period'immediately preceding the date of this Direction, including employeeswho did not work during that pay-roll period because they were ill,or on vacation or absent because called for military service, and em-ployees who were then or have since been temporarily laid off, butexcluding clerical employees, supervisors, salesmen, and those who.have since quit or been discharged for cause, to determine whetheror not they desire to be represented by Congress of Industrial!Organizations, for the purposes of collective bargaining.